DETAILED ACTION
Applicant's amendments and remarks, filed 3/3/22, are fully acknowledged by the Examiner. Currently, claims 1-4, 7-13, 15-19, and 21-24 are pending.  The following is a complete response to the 3/3/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingenfelder (US 2002/0072746) in view of Eggers (US 5,891,142).
Regarding claim 1, Lingenfelder teaches an instrument (bipolar forceps 1) comprising: a first forceps arm having a first forceps arm distal end and a first forceps arm proximal end (2 with proximal end covered by insulation and distal end uncovered); a first conductor tip of the first forceps arm having a first conductor tip distal surface, a first conductor tip inferior surface, a first conductor tip superior surface, a first conductor tip lateral surface, and a first conductor tip medial surface (conductor tip 4 with distal, inferior, superior, lateral, and medial surfaces); a first input conductor housing of the first forceps arm (connector post 17 of connector housing 16);
a second forceps arm having a second forceps arm distal end and a second forceps arm proximal end (3 with proximal end covered by insulation and distal end uncovered);
a second conductor tip of the second forceps arm having a second conductor tip distal surface, a second conductor tip inferior surface, a second conductor tip superior surface, a second conductor tip lateral surface, and a second conductor tip medial surface (uncovered tip 5 with distal, inferior, superior, lateral, and medial surfaces);
a second input conductor housing of the second forceps arm (connector post 18 of connector housing 16);
an input conductor isolation mechanism having a first forceps arm housing and a second forceps arm housing (housing 16) wherein the first forceps arm proximal end is fixed within the first forceps arm housing and wherein the second forceps arm proximal end is fixed within the second forceps arm housing (first and second forceps arms 2 and 3 are fixed within 16) and wherein the input conductor isolation mechanism is configured to conductively isolate separate the first forceps arm and the second forceps arm (16 isolates 2 and 3 to separately connect to 17 and 18 respectively);

wherein the first forceps arm and second forceps arm are configured for direct engagement by a surgeon’s hand for movement between an open orientation and a closed orientation (hand operated as in col. 1, lines 35-40 and Fig. 1); and
wherein the instrument is configured to conduct current through an electrical circuit of the first forceps arm, the first conductor tip medial surface, the conduction zone, the second conductor tip medial surface, and the second forceps arm (Fig. 6b).
Lingenfelder teaches an instrument with first and second arms with distal tips (arms 2 and 3 with distal tips 4 and 5), with an insulative coating over the tip inferior, superior, distal and lateral portions, with only the medial portions uncoated (Fig 3b-c with only 6.2, 6.2’ uncoated).
Lingenfelder is silent regarding the first and second conductor tips have a first/second electrically conductive surface area wherein the second electrically conductive surface area is polished to prevent tissue sticking.
However, Eggers teaches polishing electrode surface areas of forceps devices are well known in the art to prevent tissue sticking (col. 2, lines 7-13). Eggers does suggest that even though electrodes may be polished, that nonconductive areas may be used to frictionally aid in grasping tissue (col. 13, lines 13-30).
It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with polishing the electrode surfaces as in Eggers, to reduce tissue sticking and facilitate cleaning.
Regarding claims 2-4, Lingenfelder teaches an instrument with first and second arms with distal tips (arms 2 and 3 with distal tips 4 and 5), with an insulative coating over the tip inferior, superior, distal and lateral portions, with only the medial portions uncoated (Fig 3b-c with only 6.2, 6.2’ uncoated).
Regarding claim 7, Lingenfelder teaches wherein a lateral portion of the second conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7).
Regarding claim 9, Lingenfelder teaches an instrument (bipolar forceps 1) comprising:
a first forceps arm having a first forceps arm distal end and a first forceps arm proximal end (2 with proximal end covered by insulation and distal end uncovered);
a first conductor tip of the first forceps arm having a first conductor tip distal surface, a first conductor tip inferior surface, a first conductor tip superior surface, a first conductor tip lateral surface, and a first conductor tip medial surface (conductor tip 4 with distal, inferior, superior, lateral, and medial surfaces); a first input conductor housing of the first forceps arm (connector post 17 of connector housing 16);
a second forceps arm having a second forceps arm distal end and a second forceps arm proximal end (3 with proximal end covered by insulation and distal end uncovered);
a second conductor tip of the second forceps arm having a second conductor tip distal surface, a second conductor tip inferior surface, a second conductor tip superior surface, a second conductor tip lateral surface, and a second conductor tip medial surface (uncovered tip 5 with distal, inferior, superior, lateral, and medial surfaces);
a second input conductor housing of the second forceps arm (connector post 18 of connector housing 16);
an input conductor isolation mechanism having a first forceps arm housing and a second forceps arm housing (housing 16) wherein the first forceps arm proximal end is fixed within the first forceps arm housing and wherein the second forceps arm proximal end is fixed within the second forceps arm 
a conduction zone configured to facilitate movement of ions and electrons, the conduction zone disposed between the first conductor tip medial surface and the second conductor tip medial surface (current disposed between 6 and 7 as in Fig. 6b) wherein a lateral portion of the first conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7); and wherein the first forceps arm and second forceps arm are configured for direct engagement by a surgeon’s hand for movement between an open orientation and a closed orientation (hand operated as in col. 1, lines 35- AO and Fig. 1); and
wherein the instrument is configured to conduct current through an electrical circuit of the first forceps arm, the first conductor tip medial surface, the conduction zone, the second conductor tip medial surface, and the second forceps arm (Fig. 6b).
Lingenfelder teaches an instrument with first and second arms with distal tips (arms 2 and 3 with distal tips 4 and 5), with an insulative coating over the tip inferior, superior, distal and lateral portions, with only the medial portions uncoated (Fig 3b-c with only 6.2, 6.2’ uncoated).
Lingenfelder is silent regarding the first and second conductor tips have a first/second electrically conductive surface area wherein the second electrically conductive surface area is polished to prevent tissue sticking.
However, Eggers teaches polishing electrode surface areas of forceps devices are well known in the art to prevent tissue sticking (col. 2, lines 7-13). Eggers does suggest that even though electrodes may be polished, that nonconductive areas may be used to frictionally aid in grasping tissue (col. 13, lines 13-30).

Regarding claim 12, Lingenfelder is silent regarding the ratio of the surface area of the forceps arm to the conductive surface area in the range of 165.0 to 475.0. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase or decrease the length of the working arm, thus changing the ratio of the surface area between the forceps arm to the conductive surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner has not found any criticality or unexpected results associated with any of the ratio values within the cited range, and is further of the position that the device of Lingenfelder would work equally as well with any such ratio value so long as the electrical energy was effectively delivered to the uninsulated portion on the first forceps arm.
Regarding claim 13, Lingenfelder is silent regarding the ratio of the surface area of the forceps arm to the conductive surface area in the range of 115.0 to 240.0. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase or decrease the length of the working arm, thus changing the ratio of the surface area between the forceps arm to the conductive surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner has not found any criticality or unexpected results associated with any of the ratio values within the cited range, and is further of the position that the device of Lingenburger would work equally as well with any such ratio value so long as the electrical energy was effectively delivered to the uninsulated portion on the first forceps arm.
Regarding claim 15, Lingenfelder teaches wherein a lateral portion of the first and second conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7).
Regarding claim 16, Lingenfelder teaches wherein a superior portion of the first and second conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7).
Regarding claim 17, Lingenfelder teaches wherein a distal portion of the first and second conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7).
Regarding claim 18, Lingenfelder teaches wherein an inferior portion of the first and second conductor tip is configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7).
Regarding claim 19, Lingenfelder teaches an instrument (bipolar forceps 1) comprising:
a first forceps arm having a first forceps arm distal end and a first forceps arm proximal end (2 with proximal end covered by insulation and distal end uncovered);
a first conductor tip of the first forceps arm having a first conductor tip distal surface, a first conductor tip inferior surface, a first conductor tip superior surface, a first conductor tip lateral surface, and a first conductor tip medial surface (conductor tip 4 with distal, inferior, superior, lateral, and medial surfaces); a first input conductor housing of the first forceps arm (connector post 17 of connector housing 16);
a second forceps arm having a second forceps arm distal end and a second forceps arm proximal end (3 with proximal end covered by insulation and distal end uncovered);
a second conductor tip of the second forceps arm having a second conductor tip distal surface, a second conductor tip inferior surface, a second conductor tip superior surface, a second conductor tip lateral 
a second input conductor housing of the second forceps arm (connector post 18 of connector housing 16);
an input conductor isolation mechanism having a first forceps arm housing and a second forceps arm housing (housing 16) wherein the first forceps arm proximal end is fixed within the first forceps arm housing and wherein the second forceps arm proximal end is fixed within the second forceps arm housing (first and second forceps arms 2 and 3 are fixed within 16) and wherein the input conductor isolation mechanism is configured to conductively isolate separate the first forceps arm and the second forceps arm (16 isolates 2 and 3 to separately connect to 17 and 18 respectively);
a conduction zone configured to facilitate movement of ions and electrons, the conduction zone disposed between the first conductor tip medial surface and the second conductor tip medial surface (current disposed between 6 and 7 as in Fig. 6b) wherein a lateral portion of the first conductor tip is
configured to reduce electrodiffusion outside of the conduction zone (insulated portion does not conduct electricity, so that the current path is between the contact regions 6 and 7); and
wherein the first forceps arm and second forceps arm are configured for direct engagement by a surgeon’s hand for movement between an open orientation and a closed orientation (hand operated as in col. 1, lines 35-40 and Fig. 1); and
wherein the instrument is configured to conduct current through an electrical circuit of the first forceps arm, the first conductor tip medial surface, the conduction zone, the second conductor tip medial surface, and the second forceps arm (Fig. 6b).
Lingenfelder teaches an instrument with first and second arms with distal tips (arms 2 and 3 with distal tips 4 and 5), with an insulative coating over the tip inferior, superior, distal and lateral portions, with only the medial portions uncoated (Fig 3b-c with only 6.2, 6.2’ uncoated).

However, Eggers teaches polishing electrode surface areas of forceps devices are well known in the art to prevent tissue sticking (col. 2, lines 7-13). Eggers does suggest that even though electrodes may be polished, that nonconductive areas may be used to frictionally aid in grasping tissue (col. 13, lines 13-30).
It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with polishing the electrode surfaces as in Eggers, to reduce tissue sticking and facilitate cleaning.
Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingenfelder in view of Eggers, in further view of Engelman (US 2014/0018788).
Regarding claim 8, Lingenfelder is silent regarding the first conductor tip has an electrically conducting surface area in a range of 0.006 to 0.017 square inches. However, Engelman teaches electrodes with electrically conducting surface areas of 4-7.5 mm*2, or 0.006-0.011 square inches (par. [0139)).
It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with electrodes with surface areas in the range of Engelman, as an electrical surface area that would allow for treating tissue. The Examiner is also of the position that the use of such ranges as taught in Engelman would be further obvious since its teaching establishes the use of such conductive surface area measurements in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Lingenfelder is silent regarding the first conductor tip has an electrically conducting surface area in a range of 0.006 to 0.017 square inches. However, Engelman teaches 
It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with electrodes with surface areas in the range of Engelman, as an electrical surface area that would allow for treating tissue. The Examiner is also of the position that the use of such ranges as taught in Engelman would be further obvious since its teaching establishes the use of such conductive surface area measurements in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Lingenfelder is silent regarding the first conductor tip has an electrically conducting surface area in a range of 0.013 to 0.024 square inches.
However, Engelman teaches electrodes with electrically conducting surface areas of 12mm2, or 0.018 square inches (par. [0147]).
The Examiner is also of the position that the use of such ranges as taught in Engelman would be further obvious since its teaching establishes the use of such conductive surface area measurements in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingenfelder in view of Eggers, in further view of Hanlon (US 2008/0200914).
Regarding claim 21, Lingenfelder is silent regarding the arms made from aluminum alloy.
Hanlon teaches wherein the arms (12, 14) are made from aluminum alloy (par. [0022], 6061-T6 aluminum).

Regarding claim 22, Lingenfelder is silent regarding the arms made from stainless steel.
Hanlon teaches wherein the arms (12, 14) are made from stainless steel (par. [0022]).
It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with the arm body of Hanlon, as a known material for forming a structurally sound jaw for grasping tissue.
Regarding claim 24, Lingenfelder is silent regarding the arms made from polymer. Hanlon teaches wherein the arms (12, 14) are made from polymer (par. [0022], plastic). It would have been obvious to one of ordinary skill in the art to modify Lingenfelder with the arm body of Hanlon, as a known material for forming a structurally sound jaw for grasping tissue.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingenfelder in view of Eggers, in further view of Brandt (US 2013/0226177).
Regarding claim 23, Lingenfelder is silent regarding the arms made from graphite.However, Brandt teaches the use of a graphite-impregnated PTFE in forceps devices (par. [0109]).It would have been obvious to one of ordinary skill in the art to modify the device with the graphite- impregnated PTFE. This would allow for conduction while being temperature resistant.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. Applicant argues on pages 10-11 that Eggers teaches away from polished electrode surfaces. However, it would not follow that Eggers teaches away from using polished electrodes as in col. 2, lines 7-13, if Eggers then uses polished electrodes anyway. Rather, Eggers does suggest that even though electrodes may be polished, that nonconductive areas may be used to frictionally aid in grasping tissue (col. 13, lines 13-30).
Applicant further argues on pages 12-15 that Lingenfelder also teaches away from using polished metal as a contact surface. However, looking to par. [0054], Lingenfelder looks to reduce surface roughness of the contact region. There is no indication that a smoother contact surface is not desired, but rather the opposite. As a smoother contact surface is desired, one of ordinary skill in the art at the time of invention would have looked to ways to have a smoother contact surface, such as via polishing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grossi (US 6,033,400) teaches electrodes with polished surfaces to minimize tissue adhesion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794